*588Claimant failed to show that the injuries sustained by him incapacitated him physically or mentally so as to prevent the service of a notice of claim by him or by someone on his behalf within the required time. (Matter of Johnson v. City of New York, 278 App. Div. 945; Matter of Sullivan v. Town of Babylon, 277 App. Div. 791, affd. 302 N. Y. 609; Matter of Donovan v. Board of Educ. of Peekskill Union Free School Dist., 277 App. Div. 904, affd. 301 N. Y. 739; Matter of Haas V. Incorporated Vil. of Gedarhurst, 272 App. Div. 1031, affd. 298 N. Y. 757.) Carswell, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.